       Case 7:20-cr-00083-CS Document 18 Filed 11/02/20 Page 1 of 2




UNTIED STA IES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               X

UNTIED STA IES OF AMERICA,                                              20 CR 83 (CS)

                -against-                                               NOTICE OF MOTION

MAURISIO S IEWART,

                                Defendant.

                                                               X

        PLEASE TAKE NOTICE that, upon the annexed affirmation of Kerry A. Lawrence,

Esq., the accompanying affidavit of defendant Maurisio Stewart; and the accompanying

memorandum of law, as well as the pleadings and all prior proceedings herein, Defendant

Maurisio Stewart will move before the Honorable Cathy Seibel, United States District Court

Judge, at the United States Courthouse, 300 Quarropas Street, White Plains, New York 10601, at

a date and time to be set by the court, for an Order:

                (1)     Suppressing evidence regarding defendant's post-arrest statements to law
                        enforcement, Fed. R. Crim P. 12 (b)(3)(c);

                (2)     Suppressing physical evidence recovered from defendant's hotel room,
                        Fed. R. Grim P. 12 (b)(3)(c); and

                (2)     For such further relief as the Court may deem just and proper, including
                        conducting an evidentiary hearing.

Dated: White Plains, New York
       November 2, 2020

                                                        CALHOUN & LAWRENCE, LLP

                                                  By:
                                                        Kerry A. Lawrence, (KL 0530)
                                                        81 Main Street, Suite 504
                                                        White Plains, NY 10601
                                                        (914) 946-5900

                                                        ATTORNEYS FOR DEFENDANT
                                                        MAURISIO STE WART
      Case 7:20-cr-00083-CS Document 18 Filed 11/02/20 Page 2 of 2




To:   Nicholas S. Bradley, Esq.
      Assistant United States Attorney
      300 Quarropas Street
      White Plains, New York 10601
